DETAILED ACTION
This Office Action is in response to the amendment filed on 09/22/2021
In the instant amendment, claims 1-2, 4, 12-13, 15 and 17-20 were amended; claim 21 is new; claims 1, 12 and 17 are independent claims. Claims 1-20 are pending in this application. THIS ACTION IS MADE FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.  
Applicant argues on (pages 8-11): that Maddireddi is non-analogous art because it fails the Union Carbinde test for non-analogous art. Madireddi is not in the field of Applicant’s endeavor. Applicant argues that Madireddi can’t be used as prior art because it is directed to a technique for defining chemical processes and is not within, nor does it appear to have 
The Examiner disagrees with the Applicants. In response to applicant's argument that Madireddi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Maddireddi was used in combination with Gilpin and Calinducci to disclose wherein each catalog entity selection control comprises an access indication of each hierarchical category or the catalog item, wherein the access indication is configured to indicate whether the user has access to the respective hierarchical category or the catalog item. There is no mention about the 
Applicant argues on (page 11): Applicant respectfully submits that the Examiner’s use of Madireddi appears to be the result of mere hindsight for the purpose of deprecating the present invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues on (pages 11-15): The cited prior art fails to teach “a plurality of user groupings correspond to different user roles in an enterprise  and that the plurality of paths lead to the catalog item as recited by independent claims 1, 12 and 17. 
The Examiner disagrees with the Applicants. Gilpin discloses enabling entry of a user belonging to a group of users called a group. Gilpin discloses a catalog item and describes user groups that correspond to user roles and describes different types of companies which are enterprises (See Gilpin, FIG 7, [0026], [0028], [0075]-[0076], 
Applicant's arguments: Additionally, as to the dependent claims 2-4, 6-12 and 14-20 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1, 12 and 17, and are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-10, 13-16 and 18-21 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-10, 13-16 and 18-21 and therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
Therefore, the Examiner maintains the rejection with the cited prior art references. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilpin et al (“Gilpin,” US 20150350194) in view of Calanducci et al (“Calanducci,” A Digital Library Management System for Grid," 16th IEEE International Workshops on Enabling Technologies: Infrastructure for Collaborative Enterprises (WETICE 2007), 2007, pp. 269-272, doi: 10.1109/WETICE.2007.4407169) and further in view of Maddireddi et al ("Maddireddi," US 20140325331). 
  
Regarding claim 1, Gilpin discloses a cloud computing system comprising:  
one or more data centers; (Gilpin, [0056], data centers)
a client instance hosted by the one or more data centers, (Gilpin, FIG 2, each cloud environment 251 is a client instance hosted by a data center; [0056], further describes data centers)
wherein the client instance is accessible by one or more remote client networks; (Gilpin, FIG 2, each cloud environment 241 is a client instance hosted by a data center; [0003]-[0004], describes remote access; [0067] describes a remote network) and
(Gilpin, [0019], catalog; [0036], access control service [catalog software application]; FIG 2 each cloud environment 251 is a client instance hosted by a data center; client instance 251 executes the “access control service 221” since 221 runs within 251)
wherein the catalog software application is configured to organize catalog items into a plurality of paths of a plurality of hierarchical categories, (Gilpin, [0019], catalog, [0036], access control service [catalog software application]; [0086] & [0093] describe layers which are hierarchical categories and would have routes)
wherein the catalog software application comprises: (Gilpin, [0019], catalog; [0036], access control service [catalog software application]). 
an entry control configured to enable entry of (i) a user belonging to a user
grouping (Gilpin, FIG 7, [0026], [0076] and [0079] describes enabling entry of a user belonging to a group of users called a group). 
 and (ii) a catalog item, wherein a plurality of user groupings correspond to different user roles within an enterprise; (Gilpin, [0019] and [0075] describe a catalog item; [0022], [0079], [0086] & [0091] describe user groups that correspond to user roles; [0028] describes types of companies which are enterprises)
Gilpin fails to explicitly disclose a visual representation of the plurality of paths of the plurality of hierarchical categories leading to the catalog item; a catalog entity selection control of each hierarchical category and the catalog item configured to enable selection of a respective hierarchical category or the catalog item. 
However, in an analogous art, Calanducci discloses a visual representation of the plurality of paths of the plurality of hierarchical categories leading to the catalog (Calanducci, Page 270, FIG. 3 Right Column, Example of types' tree, shows a catalog to discover the physical location of files. The catalog is a directory in the form of a tree with a hierarchy of different categories such as video, image, audio, presentation and pdf and a path leads down to each catalog item for example video to movie or video to videopodcast or video to videotutorial; Page 271, Left Column describes using Access Control Lists to grant or deny access based on permissions and roles of selected groups of users).
a catalog entity selection control of each hierarchical category and the catalog item configured to enable selection of a respective hierarchical category or the catalog item, (Calanducci, Page 270, First Paragraph, Users only have to select the right type and set the required attributes; FIG. 3 Right Column, Example of types' tree, shows a catalog to discover the physical location of files. The catalog is a directory in the form of a tree with a hierarchy of different categories such as video, image, audio, presentation and pdf and a path leads down to each catalog item that the user selects for example video to movie or video to videopodcast or video to videotutorial; Page 271, Left Column describes using Access Control Lists to grant or deny access based on permissions and roles of selected groups of users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Calanducci with the method/system of Gilpin to include a visual representation of the plurality of paths of the plurality of hierarchical categories leading to the catalog item; a catalog entity selection control of each hierarchical category and the catalog item configured to enable selection of a respective hierarchical category or the catalog item. One would have 
Gilpin and Calanducci fail to explicitly disclose and a list of user groupings that comprises the user grouping that is allowed access to a selected hierarchical category or catalog item, wherein access to the selected hierarchical category or catalog item is modifiable by: a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog items; or a second user input indicative of adding the user or the user grouping from an inaccessible list for the selected hierarchical category or catalog item.
However, in an analogous art, Madireddi discloses and a list of user groupings that comprises the user grouping that is allowed access to a selected hierarchical category or catalog item, wherein access to the selected hierarchical category or catalog item is modifiable by: (Madireddi, FIG 4 shovvs items in a list that are accessible to the user group with a checkmark and a dash meaning there is items inaccessible to the user; the components category column and the terms category column provide a definition and accessibility of the selected components to the role of the user by using a checkmark for the specific role such as system administrator, super administrator, administrator, area manager, plant manager, superintendent, operator, external users, for terms such as all organizations and all users, all users, all but super administrator, all users in a specific area or all organizations; the user can modify this table by using a checkbox to show the user has no restrictions, entering view only, or no access marked by a dash are typing in variable which only applies to external users, see [0158]). 
 (Madireddi, FIG 4 shows items in a list that are accessible to the user group with a checkmark [first user input]  and a dash meaning there is items inaccessible to the user; the components category column and the terms category column provide a definition and accessibility of the selected components to the role of the user by using a checkmark for the specific role such as system administrator, super administrator, administrator, area manager, plant manager, superintendent, operator, external users, for terms such as all organizations and all users, all users, all but super administrator, all users in a specific area or all organizations; the user can modify this table by using a checkbox to show the user has no restrictions, entering view only, or no access marked by a dash are typing in variable which only applies to external users, see [0158]; FIG 14 also shows adding a user and the user can be added to specific category such as plant user and have a job title and a user access definition can be assigned). 
or a second user input indicative of adding the user 
or the user grouping from an inaccessible list for the selected hierarchical category or catalog item.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Calanducci with the method/system of Gilpin to include and a list of user groupings that comprises the user grouping that is allowed access to a selected hierarchical category or catalog item, wherein access to the selected hierarchical category or catalog item is modifiable by: a first user input indicative of adding the user or the user grouping to an accessible list for 

Regarding claim 2, Gilpin, Calanducci and Madireddi disclose the cloud computing system of claim 1. 
Gilpin and Calanducci fail to explicitly disclose wherein the catalog entity selection control comprises an access indication of each hierarchical category or the catalog item, wherein the access indication is configured to indicate whether the user has access to the respective hierarchical category or the catalog item
However, in an analogous art, Madireddi discloses wherein the catalog entity selection control comprises an access indication of each hierarchical category or the catalog item, wherein the access indication is configured to indicate whether the user has access to the respective hierarchical category or the catalog item (Madireddi, [0148] Under FIG. 4, all user types are listed on the top row of the table (416) and all the components are listed in the first column (409). The table illustrates the different access levels to the form-driven user configurable computer implemented solution for each user category using the following terminology or symbols: (a) no restrictions (indicated by a checkmark) [checkmark indicates that there is access to a catalog item], (b) view only, (c) no access (marked by a dash) and (d) Variable, which only applies to external users; FIG 4 shows a person’s role at the top row, organization and user permission in 410, define, data logging, data reporting and access to user home page which indicate that the user has access to the category item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maddireddi with the method/system of Gilpin and Calanducci to include wherein the catalog entity selection control comprises an access indication of each hierarchical category or the catalog item, wherein the access indication is configured to indicate whether the user has access to the respective hierarchical category or the catalog item. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Maddireddi, [0158]).

Regarding claim 3, Gilpin, Calanducci and Madireddi disclose the cloud computing system of claim 2. 
Madireddi further discloses wherein the access indication comprises a checkmark to indicate that the respective hierarchical category or the catalog item is accessible to the user, (Madireddi, [0148] Under FIG. 4, all user types are listed on the top row of the table (416) and all the components are listed in the first column (409). The table illustrates the different access levels to the form-driven user configurable computer implemented solution for each user category using the following terminology or symbols: (a) no restrictions (indicated by a checkmark) [checkmark indicates that there is access to a catalog item], (b) view only, (c) no access (marked by a dash) and (d) Variable, which only applies to external users).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maddireddi with the method/system of Gilpin and Calanducci to include wherein the access indication comprises a checkmark to indicate that the respective hierarchical category or the catalog item is accessible to the user, or a no symbol to indicate that the respective hierarchical category or the catalog item is not accessible to the user. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Maddireddi, [0158]).

Regarding claim 4, Gilpin and Calanducci disclose the cloud computing system of claim 1. 
Gilpin and Calanducci fail to explicitly disclose wherein the catalog software application comprises a summary that identifies the selected hierarchical category or catalog item; and accessibility of the selected hierarchical category or catalog item to the user. 
However, in an analogous art, Madireddi discloses wherein the catalog software application comprises a summary that identifies the selected hierarchical category or catalog item; and accessibility of the selected hierarchical category or catalog item to the user, (Madireddi, FIG 4 shows The components category column and the terms category column which provides a summary of the components category and the accessibility of the selected components to role of the user by using a checkmark to indicate access, view only, and no access marked by a dash or variable)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include wherein the catalog software application comprises a summary that identifies the selected hierarchical category or catalog item; and accessibility of the selected hierarchical category or catalog item to the user. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]). 

Regarding claim 5, Gilpin and Calanducci disclose the cloud computing system of claim 1.  
Gilpin and Calanducci fail to explicitly disclose wherein the list comprises user groupings that are not allowed access to the selected hierarchical category or catalog item
Maddireddi further discloses wherein the list comprises user groupings that are not allowed access to the selected hierarchical category or catalog item (Maddireddi, FIG 4 shows the components category column, the terms category column and accessibility of the selected components to the role of the user by using a dash which represents no access)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maddireddi with 

Regarding claim 6, Gilpin, Calanducci and Madireddi disclose the cloud computing system of claim 5.  
Madireddi further discloses wherein each user grouping comprises a user indication configured to indicate whether the user is a member of a respective user grouping, (Madireddi, FIG 4 shows the components category column, the terms category column and accessibility of the selected components to the role of the user by using a checkmark. Item 410 shows Organizations and User Permission, Terms All users in a specific area (1) or all users in a specific plant are examples where the user can access items in the specific area or the specific plant that he is a member of)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include wherein each user grouping comprises a user indication configured to indicate whether the user is a member of a respective user grouping. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 7, Gilpin, Calanducci and Madireddi disclose the cloud computing system of claim 5.  
Madireddi further disclose wherein each user grouping comprises a user grouping selection control configured to enable selection of a respective user grouping (Madireddi, FIG 4 shows the components category column, the terms category column and accessibility of the selected components to the role of the user by using a checkmark for the specific role such as system administrator , super administrator, administrator, area manager, plant manager, superintendent, operator, external users, for terms such as all organizations and all users, all users, all but super administrator, all users in a specific area or all organizations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include wherein each user grouping comprises a user grouping selection control configured to enable selection of a respective user grouping. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 8, Gilpin, Calanducci and Madireddi disclose the cloud computing system of claim 7. 
Madireddi further discloses wherein the client instance is configured to enable modification to the respective user grouping in response to receiving the selection of the respective user grouping, (Madireddi, FIG 4 shows the components category column, the terms category column and accessibility of the selected components to the role of the user by using a checkmark for the specific role such as system administrator , super administrator, administrator, area manager, plant manager, superintendent, operator, external users, for terms such as all organizations and all users, all users, all but super administrator, all users in a specific area or all organizations; the user can modify this table by entering view only, or no access marked by a dash are typing in variable which only applies to external users, see [0158]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include wherein the client instance is configured to enable modification to the respective user grouping in response to receiving the selection of the respective user grouping. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 9, Gilpin and Calanducci disclose the cloud computing system of claim 8.  
Madireddi further discloses wherein the modification is associated with a definition of the respective user grouping or accessibility of the respective user grouping to the selected hierarchical category or catalog item (Madireddi, FIG 4 shows the components category column, the terms category column which provides a definition and accessibility of the selected components to the role of the user by using a checkmark for the specific role such as system administrator , super administrator, administrator, area manager, plant manager, superintendent, operator, external users, for terms such as all organizations and all users, all users, all but super administrator, all users in a specific area or all organizations; the user can modify this table by entering view only, or no access marked by a dash are typing in variable which only applies to external users, see [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include wherein the modification is associated with a definition of the respective user grouping or accessibility of the respective user grouping to the selected hierarchical category or catalog item. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 10, Gilpin, Calanducci and Madireddi disclose the cloud computing system of claim 9. 
Madireddi further discloses wherein the modification is associated with the definition of the respective user grouping comprises adding the user to the respective user grouping or removing the user from the respective user grouping, (Madireddi, FIG 4 shows the components category column, the terms category column which provides a definition and accessibility of the selected components to the role of the user by using a checkmark for the specific role such as system administrator , super administrator, administrator, area manager, plant manager, superintendent, operator, external users, for terms such as all organizations and all users, all users, all but super administrator, all users in a specific area or all organizations; the user can modify this table by using a checkbox to show the user has no restrictions, entering view only, or no access marked by a dash are typing in variable which only applies to external users, see [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include wherein the modification is associated with the definition of the respective user grouping comprises adding the user to the respective user grouping or removing the user from the respective user grouping. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 12, Gilpin discloses a tangible, non-transitory, machine-readable-medium, comprising machine-readable instructions that, when executed by a processor, cause the processor to perform acts comprising:
receiving a selection of a user (Gilpin, FIG 7, [0026], [0076] and [0079] shows selecting either user1, host1, user2 or user 3; [0053] & [0080], describe enabling entry of a user)
and a selection of a catalog item; (Gilpin, [0019], [0053] & [0080] describe enabling entry of a catalog item)
	Gilpin fails to explicitly disclose causing display of a plurality of hierarchically categorized paths to the catalog item, wherein each hierarchically categorized path of the plurality of hierarchically categorized paths comprises one or more categories; 
catalog item or the one or more categories. 
	However, in an analogous art, Calanducci discloses causing display of a plurality of hierarchically categorized paths to the catalog item, wherein each hierarchically categorized path of the plurality of hierarchically categorized paths comprises one or more categories; (Calanducci, Page 270, FIG. 3 Right Column, Example of types' tree, shovvs a catalog to discover the physical location of files. The catalog is a directory in the form of a tree with a hierarchy of different categories such as video, image, audio, presentation and pdf and a path leads down to each catalog item for example video to movie or video to videopodcast or video to videotutorial).
	receiving a selection of a catalog entity of a hierarchically categorized path of the plurality of hierarchically categorized paths, (Calanducci, Page 270, First Paragraph, Users only have to select the right type and set the required attributes; FIG. 3 Right Column, Example of types' tree, shol!VS a catalog to discover the physical location of files. The catalog is a directory in the form of a tree with a hierarchy of different categories such as video, image, audio, presentation and pdf and a path leads dolM1 to each catalog item that the user selects for example video to movie or video to videopodcast or video to videotutorial).
	wherein the catalog entity comprises the catalog item or the one or more categories, (Calanducci, Page 270, First Paragraph, Users only have to select the right
type and set the required attributes; FIG. 3 Right Column, Example of types' tree, shows
 a catalog to discover the physical location of files. The catalog is a directory in the form of a tree with a hierarchy of different categories such as video, image, audio,
presentation and pdf and a path leads dolM1 to each catalog item that the user selects
for example video to movie or video to videopodcast or video to videotutorial).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Calanducci with the method/system of Gilpin to include a visual representation of the plurality of paths of the plurality of hierarchical categories leading to the catalog item; a catalog entity selection control of each hierarchical category and the catalog item configured to enable selection of a respective hierarchical category or the catalog item. One would have been motivated to provide an easy to use system to handle digital assets stored as a grid file to gLibrary (Calanducci, Abstract, Page 269). 
Gilpin fails to explicitly disclose causing display of each user grouping for which the catalog entity is accessible to or inaccessible to, wherein each user grouping of a plurality of user groupings corresponds to different user roles within an enterprise; receiving a modification to a user or a user grouping, the modification comprising: a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog items; or a second user input indicative of adding the user or the user grouping from an inaccessible list for the selected hierarchical category or catalog item; and changing the user grouping based on the modification.
However, in an analogous art, Maddireddi discloses causing display of each user grouping for which the catalog entity is accessible to or inaccessible to, (Maddireddi, FIG 4 shows a table that is displayed of each user grouping such as system administrator 401, super administrator 402, administrator 403, area manager 404, plant manager 405, superintendent 406, operator 407 and external users 408 and this is compared to the catalog entity such as all users in a specific area or all users in a specific plant, then a checkmark [input] is used to represent no restrictions [accessible to] or dash [input] is used to represent no access [inaccessible to] wherein each user grouping of a plurality of user groupings corresponds to different user roles within an enterprise) 
receiving a modification to a user or a user grouping, (Madireddi, [0203)-)0205] describes add and edit organization, add user, user access permission; user listing and user edit; FIG 14 shovvs a display for organization and user access vvhere a modification can be made to the job title and user type vvhich is a user grouping)
the modification comprising: a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog items; (Madireddi, FIG 4 shovvs items in a list that are accessible to the user group with a checkmark and a dash meaning there is items inaccessible to the user; the components category column and the terms category column provide a definition and accessibility of the selected components to the role of the user by using a checkmark for the specific role such as system administrator, super administrator, administrator, area manager, plant manager, superintendent, operator, external users, for terms such as all organizations and all users, all users, all but super administrator, all users in a specific area or all organizations; the user can modify this table by using a checkbox to show the user has no restrictions, entering view only, or no access marked by a dash are typing in variable wf1ich only applies to external users, see [0158]). 
or a second user input indicative of adding the user or the user grouping from an inaccessible list for the selected hierarchical category or catalog item; 
and changing the user grouping based on the modification (Madireddi, [0157], FIG 4 describes changing the access of each user group based on using a checkmark is used to represent no restrictions [accessible to] or dash is used to represent no access [inaccessible to; FIG 14 shows changing by clicking the add user icon 1401 and entering information into 1402 and adding a user access definition 1403]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include causing display of each user grouping for which the catalog entity is accessible to or inaccessible to, wherein each user grouping of a plurality of user groupings corresponds to different user roles within an enterprise; receiving a modification to a user or a user grouping, the modification comprising: a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog items; or a second user input indicative of adding the user or the user grouping from an inaccessible list for the selected hierarchical category or catalog item; and changing the user grouping based on the modification. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 13, Gilpin, Calanducci and Madireddi disclose the tangible, non-transitory, machine readable medium of claim 12. 	
Calanducci further discloses wherein causing the display of the plurality of  hierarchically categorized path to the catalog item occurs in response to receiving the selection of the user and the selection of the catalog item (Calanducci, Page 270, First Paragraph, Users only have to select the right type and set the required attributes; FIG. 3 Right Column, Example of types’ tree, shows a catalog to discover the physical location of files. The catalog is a directory in the form of a tree with a hierarchy of different categories such as video, image, audio, presentation and pdf and a path leads down to each catalog item that the user selects for example video to movie or video to videopodcast or video to videotutorial; Page 271, we can also set permissions on categories using a fine-grained authorization mechanism. Each asset, type, and category has a set of ACLs (Access Control Lists) that restricts its usage, allowing asset owners to grant access to a whole organization, selected groups of users or just a single user [thus a category item is selected and the system checks to see if the user can access the selected category and if they have the permissions to access then access is given, if they don’t they cannot access the catalog item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Calanducci with the method/system of Gilpin to include wherein causing the display of the plurality of hierarchically categorized path to the catalog item occurs in response to receiving the selection of the user and the selection of the catalog item. One would have been 

Regarding claim 14, Gilpin, Calanducci and Madireddi disclose the tangible, non-transitory, machine-readable-medium of claim 12. 
Calanducci further discloses wherein causing the displaying of each user grouping for which the catalog entity is accessible to or inaccessible to occurs in response to receiving the selection of the catalog entity (Calanducci, Page 270, First Paragraph, Users only have to select the right type and set the required attributes; FIG. 3 Right Column, Example of types’ tree, shows a catalog to discover the physical location of files. The catalog is a directory in the form of a tree with a hierarchy of different categories such as video, image, audio, presentation and pdf and a path leads down to each catalog item that the user selects for example video to movie or video to videopodcast or video to videotutorial; Page 271, we can also set permissions on categories using a fine-grained authorization mechanism. Each asset, type, and category has a set of ACLs (Access Control Lists) that restricts its usage, allowing asset owners to grant access to a whole organization, selected groups of users or just a single user [thus a category item is selected and the system checks to see if the user can access the selected category and if they have the permissions to access then access is given, if they don’t they cannot access the catalog item; Roles can also be assigned with permissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Calanducci with 

Regarding claim 15, Gilpin, Calanducci and Madireddi disclose the tangible, non-transitory, machine-readable-medium of claim 12. 
Madireddi further discloses wherein the instructions cause the processor to perform acts comprising causing display of an indication of whether the user is in each user grouping, (Madireddi, [0157], FIG 4 describes changing the access of each user group based on using a checkmark is used to represent no restrictions [accessible to] or dash is used to represent no access [inaccessible to] for all users for example; FIG 14 shows changing by clicking the add user icon 1401 and entering information into 1402 and adding a user access definition 1403]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include wherein the instructions cause the processor to perform acts comprising causing display of an indication of whether the user is in each user grouping. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 16, Gilpin, Calanducci and Madireddi disclose the tangible, non-transitory, machine-readable-medium of claim 12. 
Madireddi further discloses wherein changing the user grouping based on the modification comprises changing a definition of the user grouping or changing accessibility of the user grouping to the catalog entity (Madireddi, FIG 4 shows the administer, define, data logging, data reporting, user home page where users can be assigned and changing the users to different access levels such as no restrictions as shown by a checkmark, view only, no access marked by a dash, and variable which only applies to external users)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Gilpin and Calanducci to include wherein changing the user grouping based on the modification comprises changing a definition of the user grouping or changing accessibility of the user grouping to the catalog entity. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 21, Gilpin, Calanducci and Madireddi disclose the cloud computing system of claim 1. 
Calanducci further discloses wherein a first path of the plurality of paths comprises a corresponding hierarchical category not present in a second path of the plurality of paths (Calanducci, Page 270, FIG 3 shows a first path of a plurality of paths of a tree as shown by dashed lines (--) that comprises a corresponding hierarchical category “Audio” having a first path Music of paths Movie Soundtrack, Ringtone, Instrument Sample which is not present in a second path of the plurality of paths for “Image” hierarchical category having paths photo, clipart, scanned bank receipt and medical exam. [This means each hierarchical category with paths does not share items between each hierarchical category])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Calanducci with the method/system of Gilpin to include wherein a first path of the plurality of paths comprises a corresponding hierarchical category not present in a second path of the plurality of paths. One would have been motivated to provide an easy to use system to handle digital assets stored as a grid file or gLibrary (Calanducci, Abstract, Page 269).

6.	Claims 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Calducci et al (“Calanducci,” A Digital Library Management System for Grid," 16th IEEE International Workshops on Enabling Technologies: Infrastructure for Collaborative Enterprises (WETICE 2007), 2007, pp. 269-272, doi: 10.1109/WETICE.2007.4407169)    and further in view of Madireddi et al (“Madireddi,” US 20140325331). 

Regarding claim 17, Calanducci discloses a method for categorized hierarchically viewing and modifying user accessibility to an information technology item, the method comprising:
displaying a plurality of hierarchically categorized paths to the
information technology item, wherein each hierarchically categorized path of the
(Calanducci, Page 270, First Paragraph, Users only have to select the
right type and set the required attributes; FIG. 3 Right Column, Example of types' tree,
shovvs a catalog to discover the physical location of files. The catalog is a directory in
the form of a tree with a hierarchy of different categories such as video, image, audio,
presentation and pdf and a path leads down to each catalog item that the user selects
for example video to movie or video to videopodcast or video to videotutorial; Page 271,
lt can also set permissions on categories using a fine-grained authorization
mechanism. Each asset, type, and category has a set of ACLs (Access Control Lists) that restricts its usage, allowing asset 0W1ers to grant access to a whole organization,
selected groups of users or just a single user [thus a category item is selected and the
system checks to see if the user can access the selected category and if they have the
permissions to access then access is given, if they don’t they cannot access the catalog
item; Roles can also be assigned).
displaying each user grouping for which a selected catalog entity is accessible to
or inaccessible to, (Calanducci, Page 270, First Paragraph, Users only have to select
the right type and set the required attributes; FIG. 3 Right Column, Example of types'
tree, shows a catalog to discover the physical location of files. The catalog is a directory
in the form of a tree with a hierarchy of different categories such as video, image, audio,
presentation and pdf and a path leads down to each catalog item that the user selects
for example video to movie or video to videopodcast or video to videotutorial; Page 271,
we can also set permissions on categories using a fine-grained authorization
mechanism. Each asset, type, and category has a set of ACLs (Access Control Lists)
that restricts its usage, allowing asset owners to grant access to a vvhole organization,
selected groups of users or just a single user [thus a category item is selected and the
system checks to see if the user can access the selected category and if they have the
permissions to access then access is given, if they don’t they cannot access the catalog
item; Roles can also be assigned).
	Calanducci fails to explicitly disclose wherein each user grouping of a plurality of user groupings corresponds to different user roles within an enterprise.
	However, in an analogous art, Gilpin discloses wherein each user grouping of a plurality of user groupings corresponds to different user roles within an enterprise (Gilpin, [0019] and [0075] describe a catalog item; [0022], [0079], [0086] & [0091] describe user groups that correspond to user roles; [0028] describes types of companies which are enterprises)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilpin with the method/system of Calanducci to include wherein each user grouping of a plurality of user groupings corresponds to different user roles within an enterprise. One would have been motivated to provide access control for operations between resources and/or between resources and users in a cloud computing environment (Gilpin, [0006]). 
Calanducci and Gilpin fail to explicitly disclose receiving a modification to a user or a user grouping of the plurality of user groupings;  the modification comprising: a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog items; or a second user input indicative of adding the user or the user grouping from an inaccessible list for the selected 
However, in an analogous art, Madireddi discloses receiving a modification to a user or a user grouping of the plurality of user groupings, (Madireddi, FIG 4 shows the administrator can assign by receiving a modification to a user grouping and accessibility with checkmarks which are inputs (no restrictions for access) or dashes (no access) to the selected catalog entity and further do operation 412, for providing a definition; FIG 5 shows 513, define and components 519 for define for a page display shows in item 523 for 505 web server application).
the modification comprising: a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog items; (Madireddi, FIG 4 shows items in a list that are accessible to the user group with a checkmark [input] and a dash [input] meaning there is items inaccessible to the user; the components category column and the terms category column provide a definition and accessibility of the selected components to the role of the user by using a checkmark for the specific role such as system administrator, super administrator, administrator, area manager, plant manager, superintendent, operator, external users, for terms such as all organizations and all users, all users, all but super administrator, all users in a specific area or all organizations; the user can modify this table by using a checkbox to show the user has no restrictions, entering view only, or no access marked by a dash are typing in variable which only applies to external users, see [0158]).
or a second user input indicative of adding the user or the user grouping from
an inaccessible list for the selected hierarchical category or catalog item; 
(Madireddi, FIG 4 shovvs the administrator performing changes to a user grouping and accessibility with checkmarks (no restrictions for access) or dashes (no access) to the selected catalog entity and further do operation 412, for providing a definition; FIG 5 shovvs 513, define and components 519 for define for a page display shown in item 523 for 505 web server application).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Calanducci and Gilpin to include receiving a modification to a user or a user grouping of the plurality of user groupings;  the modification comprising: a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog items; or a second user input indicative of adding the user or the user grouping from an inaccessible list for the selected hierarchical category or catalog item; and performing the modification to the user grouping. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).

Regarding claim 18, Calanducci, Gilpin and Madireddi disclose the method of claim 17. 
Calanducci further discloses comprising indicating accessibility of the user for each catalog entity of each hierarchically categorized path, (Calanducci, Page 270, First Paragraph, Users only have to select the right type and set the required attributes; FIG. 3 Right Column, Example of types’ tree, shows a catalog to discover the physical location of files. The catalog is a directory in the form of a tree with a hierarchy of different categories such as video, image, audio, presentation and pdf and a path leads down to each catalog item that the user selects for example video to movie or video to videopodcast or video to videotutorial; Page 271, Left Column, we can also set permissions on categories using a fine-grained authorization mechanism. Each asset, type, and category has a set of ACLs (Access Control Lists) that restricts its usage, allowing asset owners to grant access to a whole organization, selected groups of users or just a single user. Those entries, types  and categories on which users do not have permissions are also not visible from the browsing interface. Roles can also be assigned. [thus a category item is selected and the system checks to see if the user can access the selected category and if they have the permissions to access then access is given, if they don’t they cannot access the catalog item; ).

Regarding claim 19, Calanducci, Gilpin and Madireddi disclose the method of claim 17. 
Madireddi further discloses comprising indicating whether the user is in each user grouping (Madireddi, FIG 4 shows whether the user is in each user grouping). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Calanducci and Gilpin include comprising indicating whether the user is in each user grouping. One would have been motivated to show different access 

Regarding claim 20, Calanducci, Gilpin and Madireddi discloses the method of claim 17. 
Madireddi further discloses wherein the modification is associated with a definition of the user grouping or an accessibility of the user grouping to the selected catalog entity (Madireddi, FIG 4 shows the administrator can assign a user grouping and accessibility with checkmarks (no restrictions for access) or dashes (no access) to the selected catalog entity and further do operation 412, for providing a definition; FIG 5 shows 513, define and components 519 for define for a page display shown in item 523 for 505 web server application). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madireddi with the method/system of Calanducci to include wherein the modification is associated with a definition of the user grouping or an accessibility of the user grouping to the selected catalog entity. One would have been motivated to show different access levels to the form driven user configurable computer implemented solution for each user category (Madireddi, [0158]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES J WILCOX/Examiner, Art Unit 2439            



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439